Citation Nr: 0401627	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  98-17473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
1994 for service connection and compensation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 20, 
1994 for a rating of total disability based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1998 RO decision which granted service connection and 
compensation for PTSD effective from May 17, 1995, and which 
granted a TDIU rating effective from May 17, 1995.  The 
veteran appealed for earlier effective dates for both 
benefits.

In a June 1999 decision, the Board denied the claims.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 2000 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded.  A 
March 2000 Court order granted the motion.

An August 2002 Board decision granted an earlier effective 
date of June 20, 1994 for service connection and compensation 
for PTSD, and granted an earlier effective date of June 20, 
1994 for a TDIU rating.  The veteran again appealed to the 
Court.  In a July 2003 joint motion to the Court, the parties 
requested that the Board decision be vacated and remanded, to 
the extent that the Board did not grant effective dates even 
earlier than June 20, 1994 for the benefits.  A July 2003 
Court order granted the motion.


REMAND

According to the July 2003 joint motion and Court order, the 
Board must further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for an effective date 
earlier than June 20, 1994 for service 
connection and compensation for PTSD, and 
for an effective date earlier than June 
20, 1994 for a TDIU rating.  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


